Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 9/15/2020. Claims 1 – 29 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dual force valve actuator.

Information Disclosure Statement
The information disclosure statement filed 9/15/2020 is acknowledged by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  “at least one pinch vale” should read “at least one pinch valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 13, 15, 23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 2 and 5, independent claim 1 “a tube” and “an open state when a flow through the tube should be allowed.” Examiner is interpreting the term “tube”, as per the ordinary and customary meaning of the term, to mean a hollow cylindrical structure. Dependent claim 2 requires the “a flexible material into sealing contact with a surface.” Figures 2A, 2B, 3A and 3B show a pinch valve, figures 4a and 4b show a membrane valve with flexible material in sealing contact with a valve seat. There is insufficient written description support for the claim limitation “valve ... for controlling the flow through the tube … a flexible material into sealing contact with a surface.” Dependent claim 5 requires the “a membrane valve … moving a membrane of the membrane valve towards a valve seat.” Figures 2A, 2B, 3A and 3B show a pinch valve, figures 4a and 4b show a membrane valve. There is insufficient written description support for the claim limitation “valve ... for controlling the flow through the tube … moving a membrane of the membrane valve towards a valve seat.” 
Regarding claims 13 and 15, independent claim 12 “one tube” and “valve ... for controlling the flow through the tube.” Examiner is interpreting the term “tube”, as per the ordinary and customary meaning of the term, to mean a hollow cylindrical structure. Dependent claim 13 requires the “a flexible material into sealing contact with a surface.” Figures 2A, 2B, 3A and 3B show a pinch valve, figures 4a and 4b show a membrane valve with flexible material in sealing contact with a valve seat. There is insufficient written description support for the claim limitation “valve ... for controlling the flow through the tube … a flexible material into sealing contact with a surface.” Dependent claim 15 requires the “a membrane valve … moving a membrane of the membrane valve towards a valve seat.” Figures 2A, 2B, 3A and 3B show a pinch valve, figures 4a and 4b show a membrane valve. There is insufficient written description support for the claim limitation “valve ... for controlling the flow through the tube … moving a membrane of the membrane valve towards a valve seat.” 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 – 9, 15,  20 - 21, 25 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 15 and 25, the claim states “a second state comprises moving a membrane of the valve towards a valve seat…a third state comprises moving a membrane of the valve towards a valve seat.” It is not clear if the third state valve seat is same valve seat referred in the second state.  Examiner, for this office, is interpreting the third state valve seat to be same as the second state valve seat.
35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05 (c) I. 
Regarding claims 9 and 21, the claim presents a narrow range (upto 5 bar) within a broad range (upto 20 bar) use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05 (c) I. 
Regarding claim 26, the claim depends upon claim 22 and requires “a tube” for pneumatic/hydraulic connection. It is not clear if the claim limitation “said tube comprises a sterile filter” refers to the valve tube or the tube connection for the pneumatic/hydraulic actuator. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 19, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Spink et al. (2015/0330516).
Regarding claims 12 and 22, the claims are directed to an apparatus whose features are recited functionally – valve closed with two different forces. A prior art apparatus structure that is capable of performing the claimed functionally defined limitations anticipates the claimed apparatus. See MPEP 2114 I.
Regarding claim 12, the preamble recites the intended use of the claimed apparatus, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 12 and 22, Spink et al. disclose a tube (113), a valve for controlling the flow through the tube (113). Further the apparatus disclosed is manually operable (control system) and capable of three states, namely open, closed and a second closed state by applying further force. Examiner maintains the apparatus disclosed Spink et al. is used to control flow through an elastically deformable tube (for the pinch valve to operate the tube has regain its original shape when the clamping force is removed). Examiner further maintains the pinch valve disclosed by Spink et al. is capable two closing states, the first closing state when the flow through the tube initially blocked and a second force of clamp further deforming the tube, thereby meeting all limitations of the claimed subject matter.
Regarding claim 14, the pinch valve disclosed by Spink et al. is capable of first closing force and a further second closing force due to the elasticity of the tube.
Regarding claim 19, the claim recites the intended use of the claimed apparatus, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 27, examiner is interpreting the manual operation of the valve to meet the limitation control system.
Allowable Subject Matter
Claims 1, 3 - 4, 6 – 7, 10 - 11 are allowed.
s 14, 16 – 18, 24, 28 - 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 – 9, 20 - 21, 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not make obvious “a method of controlling a valve provided to a tube in a bioprocess flow system, said method comprising the steps of:
- controlling the at least one valve to be in a first state, which is an open state when a flow through the tube should be allowed; 
- controlling the at least one valve to be in a second state during some parts of a process run in the system, said second state is a closed state were a first closing force is provided; and 
- controlling the at least one valve to be in a third state during some parts of a process run in the system, said third state is a closed state were a second closing force is provided which is a higher force than the first closing force.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753